   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Sharpe Innovations, Inc.,                                    Case No. ________________
       Plaintiff,                                            Patent Case
       v.                                                    Jury Trial Demanded
Tucows (Delaware) Inc.,

       Defendant.



                            COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sharpe Innovations, Inc. ("Sharpe"), through its attorneys, complains of Tucows

(Delaware) Inc. ("Tucows"), and alleges the following:

                                                PARTIES

       1.      Plaintiff Sharpe Innovations, Inc. is a corporation organized and existing under

the laws of North Carolina that maintains its principal place of business at 1300 Westwood

Village Lane, Suite 403, Midlothian, VA 23114.

       2.      Defendant Tucows (Delaware) Inc. is a corporation organized and existing under

the laws of Delaware that maintains an established place of business at 96 Mowat Avenue,

Toronto, ON M6K 3M1, Canada.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                1
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 2 of 8 PageID #: 2



        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                               VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Sharpe has suffered harm in this

district.

                                          PATENTS-IN-SUIT

        7.      Sharpe is the assignee of all right, title and interest in United States Patent Nos.

8,337,239 (the "'239 Patent"); 8,573,986 (the "'986 Patent"); (collectively the "Patents-in-Suit");

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Sharpe possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                          The '239 Patent

        8.      The '239 Patent is entitled "Hardened micro SIM adaptor," and issued 12/25/2012.

The application leading to the '239 Patent was filed on 12/9/2010, which ultimately claims

priority from provisional application number 61/369,223, filed on 7/30/2010. A true and correct

copy of the '239 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

        9.      The '239 Patent is valid and enforceable.

                                          The '986 Patent




                                                   2
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 3 of 8 PageID #: 3



       10.     The '986 Patent is entitled "SIM card adaptor," and issued 11/5/2013. The

application leading to the '986 Patent was filed on 11/13/2012, which ultimately claims priority

from provisional application number 61/369,223, filed on 7/30/2010. A true and correct copy of

the '986 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.

       11.     The '986 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '239 PATENT

       12.     Sharpe incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '239 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Tucows products identified in the charts

incorporated into this Count below (among the "Exemplary Tucows Products") that infringe at

least the exemplary claims of the '239 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '239 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '239 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       14.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '239 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       15.     The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       16.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '239 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Tucows Products and




                                                  3
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 4 of 8 PageID #: 4



distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '239 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '239

Patent.

          17.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '239 Patent, literally or by the doctrine of

equivalents, by selling Exemplary Tucows Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '239 Patent.

          18.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '239

Patent, literally or by the doctrine of equivalents, by selling Exemplary Tucows Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '239

Patent. Moreover, the Exemplary Tucows Products are not a staple article of commerce suitable

for substantial noninfringing use.

          19.   Exhibit 3 includes charts comparing the Exemplary '239 Patent Claims to the

Exemplary Tucows Products. As set forth in these charts, the Exemplary Tucows Products

practice the technology claimed by the '239 Patent. Accordingly, the Exemplary Tucows

Products incorporated in these charts satisfy all elements of the Exemplary '239 Patent Claims.

          20.   Sharpe therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

          21.   Sharpe is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE '986 PATENT




                                                 4
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 5 of 8 PageID #: 5



          22.   Sharpe incorporates the above paragraphs herein by reference.

          23.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '986 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Tucows products identified in the charts

incorporated into this Count below (among the "Exemplary Tucows Products") that infringe at

least the exemplary claims of the '986 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '986 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '986 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

          24.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '986 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          25.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          26.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '986 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Tucows Products and

distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '986 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '986

Patent.

          27.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '986 Patent, literally or by the doctrine of




                                                  5
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 6 of 8 PageID #: 6



equivalents, by selling Exemplary Tucows Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '986 Patent.

        28.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '986

Patent, literally or by the doctrine of equivalents, by selling Exemplary Tucows Products to their

customers for use in end-user products in a manner that infringes one or more claims of the '986

Patent. Moreover, the Exemplary Tucows Products are not a staple article of commerce suitable

for substantial noninfringing use.

        29.     Exhibit 4 includes charts comparing the Exemplary '986 Patent Claims to the

Exemplary Tucows Products. As set forth in these charts, the Exemplary Tucows Products

practice the technology claimed by the '986 Patent. Accordingly, the Exemplary Tucows

Products incorporated in these charts satisfy all elements of the Exemplary '986 Patent Claims.

        30.     Sharpe therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        31.     Sharpe is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        32.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Sharpe respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Sharpe respectfully requests the following relief:

       A.       A judgment that the '239 Patent is valid and enforceable;

       B.       A judgment that the '986 Patent is valid and enforceable;




                                                     6
   Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 7 of 8 PageID #: 7



      C.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the '239 Patent;

      D.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the '986 Patent;

      E.          An accounting of all damages not presented at trial;

      F.          A judgment that awards Sharpe all appropriate damages under 35 U.S.C. § 284 for

                  Defendant's past infringement, and any continuing or future infringement of the

                  Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

                  judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

                  if necessary, to adequately compensate Sharpe for Defendant's infringement, an

                  accounting:

             i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Sharpe be awarded its reasonable attorneys' fees against Defendant

                     that it incurs in prosecuting this action;

            ii.      that Sharpe be awarded costs, and expenses that it incurs in prosecuting this

                     action; and

           iii.      that Sharpe be awarded such further relief at law or in equity as the Court

                     deems just and proper.



Dated: February 2, 2020                Respectfully submitted,

                                       STAMOULIS & WEINBLATT LLC

                                        /s/ Stamatios Stamoulis
                                       Stamatios Stamoulis (#4606)
                                       800 N. West Street, Third Floor
                                       Wilmington, DE 19809



                                                     7
Case 1:20-cv-00166-UNA Document 1 Filed 02/02/20 Page 8 of 8 PageID #: 8



                        (302) 999-1540
                        stamoulis@swdelaw.com

                        Isaac Rabicoff
                        (Pro Hac Vice admission pending)
                        Rabicoff Law LLC
                        73 W Monroe St
                        Chicago, IL 60603
                        (773) 669-4590
                        isaac@rabilaw.com

                        Counsel for Plaintiff
                        Sharpe Innovations, Inc.




                                    8
